ORDER

PER CURIAM.
The City of St. Louis appeals the award of the Labor and Industrial Relations Commission (“Commission”) granting Theodore Swink, Jr. workers’ compensation benefits. We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s award is supported by substantial evidence and is not against the weight of the evidence. A detailed opinion would be of no prece-dential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The award is affirmed pursuant to Rule 84.16(b).